                                                              __________
                                                                 ______
                                                                                                                                   ______




            Case 2:21-mj-08083-JSA Document 10 Filed 04/28/21 Page 1 of 2 PageID: 26
AO 468 (Rev. 04/15) Waiver of a Preliminary Hearing



                                       UNITED STATES DISTRICT COURT
                                                               for the
                                                       District of Netv Jersey

                   United States of America                       )
                                  v.                              )
                                                                  )      CaseNo. 21mj80$3
                        DERRICK WILEY
                                                                  )
                             Defendant                            )
                                               WAIVER OF A PRELIMINARY HEARING

         I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. p. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

          I agree to waive my right to a preliminary hearing under Fed. R. Crim. p. 5.1 or Fed. R. Crim. P. 32.1.



Date:        4/28/2021                                        —                                   Wi
                                                                                          Defendant    signature


                                                                                                               -              -




                                                                                     Signature of defendant s’ attorney


                                                                                          KEVIN CARLUCCI
                                                                         Printed irame and bar number of defendant c attorney




                                                                                     Address ofdefendant     attorney



                                                                                  E-mail address ofdefrndant       5   attorney



                                                                                 Telephone number of defendant          attorney



                                                                                   FAX number of defendant         attorney
Case 2:21-mj-08083-JSA Document 10 Filed 04/28/21 Page 2 of 2 PageID: 27
